Title: William Short to Thomas Jefferson, 31 December 1810
From: Short, William
To: Jefferson, Thomas


          
            
              Dear sir
              Philadelphia Dec. 31–10
            
            I had the pleasure of writing to you on the 1st of Nov.— & I took the liberty at the same time of inclosing a letter for Price, as being the best, if not the only certain means of getting a letter to him. I hope that was recieved by you—but it has not procured of Price the answer I had counted on. I had hoped it would have conquered his aversion to writing—After so long an interval, I no longer expect it, without a second jogging of his memory, & I would ask the favor of you to send for him & to desire him to give me the information I wish for, if I were not unwilling to add the trouble—I therefore again subjoin a second summons for Price from myself. I feel now that I was wrong in having this estate subdivided as it multiplies trouble, & produces no profit—& probably injures the estate.—In this, as in most other things that have come within my observation, & particularly my experience, the practise contradicts the theory.—
             I saw Mr Warden for a few minutes some days ago on his passing through this place to New-York—He told me he had been to Monticello, & that you & your family were well—I learn always with great pleasure whatever thus contributes to your happiness. The life you at present lead I know to be so conformable to your taste that I do not doubt it will be long preserved & insure you health & happiness. For this you have my most sincere & best wishes.—As to myself, I stated in my last, my reasons for passing the rest of the journey wch I am to continue on this earth, as a silent spectator of scenes which I am sure I could not prevent. I think I see how much ill might be avoided at least, if not much good effected—But I see with equal certainty that I could not make others see it—or if perchance I could, they would not have the courage, perhaps not the power to attempt it—The present state of things is too profitable, I apprehend to some of the concerned, for them to admit of a different course—& they are sine quibus non—In short the affairs of this world are so generally under the management of fools when left to a great number, that the inevitable consequence seems to be that knaves by degrees learn the art & mystery of governing & directing affairs for their own benefit by keeping out of sight & making the fools believe that they themselves are the only masters—just as an intriguing wife cajoles a stupid husband or a practised courtier flatters & feeds on a weak monarch.—It seems clear that we are to begin on the 2d of Feb.—  a new course of non-intercourse with England—Time will shew all—& those who are acquainted with the present state of affairs in Europe, & particularly in England, have no need of time to know that this will lead to exactly the contrary of what is contemplated by our legislators—It will injure us much more than it will England—& it will give immense advantages of speculation to a few here at the expense of the rest—Thus the ambition as well as the avarice of these few (who however only act for the public good & to coerce the tyrant of the seas) will be promoted—& thus we shall see that instead of private vices being public benefits, public misfortunes will be private gains.—The British possessions of Canada & Nova Scotia will recieve premiums for their prosperity from our own laws, the morality of our custom houses, which was proverbial, will be a vain name—Smugglers will be making & losing a fortunes—the honest merchant & the great mass will suffer, and when they have suffered enough under this experiment their representatives will be forced to give it up, & either yield in toto or make some new trial. For even Bonaparte has found it impossible to carry into execution his laws against the purse & the prejudice of all—how then can we suppose that those chosen by the great mass will be able to effect it.—And yet I have no doubt our legislators will make this experiment, judging from what I see in the papers.—
              You did not tell me if you recieved Sir F d’Ivernois’s pamphlet—He addressed a copy to you & another to Mr Adams—  Have you seen a pamphlet of  Oddy (the writer on commerce) on the subject of canals in which he states the late increase of the English American colonies, in shipping, & in the exportation of wood—You know I suppose the late law for nurturing this discovery.—It is certainly right & moral in every government to endeavor to obtain what is just from others by peaceable means if they can, & the experiment which we made under that hope, was fair & proper—The experiment failed—it is of no consequence how it failed—Ought not experience to enlighten our legislators? & to prevent their persisting in what has failed—This non intercourse is but a weaker effort—how can they hope to effect by it what the stronger could not effect—As it is evident that they will not make war for those injuries of which they complain from G. B—nor for the grossest violations of a positive treaty with France, would it not be better if they would at once come to the open & candid determination of allowing commerce when out of our limits & out of their control, to shift for & protect itself?—I wrote to you on this subject whilst I was in France—I know not if you recieved my letter. It has been thought by some able men that this would be the best system for all Governments—There can be no question I think that there is no government & no circumstance to which it could be so applicable as to ours at present—If you think so, I wish you would exert the force of your counsel to have the attempt now made—I doubt any thing being able to stop the present career of the present Congress, for the reason I mentioned—but if the counsel of any individual could have weight, it certainly would be yours.—
             Genl A. has gone to Washington—I saw him on his way through here—I know not what are his plans or his views. I do not believe that those who are on the box & who are driving Mr M. will allow him to get on the box by the side of them—He, I should suppose, has more talent than they have—& if so, they will be afraid to trust him there lest he should take the reins from them.
             I remember you thought three years ago that the Charter of the Bank would be renewed—I was certain then that it would be opposed by some powerful individuals—I judged of this from the nature of things—I know little of them—but I see nothing decided against their will—& therefore I did not think this would be—I sold what the shares I had in the Bank for a much higher price than they now are at—I have no personal interest therefore in the institution—but I am not the less anxious that the charter should be renewed, as I see clearly immense misfortunes not only to the commercial but the agricultural & other classes, if there should be a sudden dissolution on the 4th of March next.—There can be no doubt that the individual who is the most active & will have the most influence in preventing the renewal, & probably will prevent it, will himself suffer much loss & inconvenience also—What mode he has of indemnifying himself I know not— I look really with anxiety to the present session of Congress—I love my country—& besides I know & feel that I must sink or swim with it—Although I have nothing to do with handling the ropes of the vessel, yet I cannot but see with anxiety the bad weather & the rolling sea in which we are—I took up my pen to write a few lines—& here is a long letter— I will not add to it more than to ask the favor of you to send the inclosed to Price—& should you perchance see him, to urge the necessity of his sending me the information I ask—My best wishes—your friend & servant
            
              W. Short
          
          
            Where does Monroe live?—I sent him a letter from one of his friends on my arrival—I have never heard from him whether he recieved it.
          
        